Citation Nr: 0830919	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-29 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
arthritis, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel 


INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1974, and from January to July 1992.

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in November 2007 for 
further development.  Regrettably, the record suggests that 
the veteran has undergone a surgical procedure on his right 
knee since the last VA examination; therefore, the Board 
finds that another remand is needed to satisfy due process 
considerations.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This claim was previously before the Board in November 2007 
and was remanded for a VA examination.  The veteran underwent 
an examination in January 2008.  At the examination, he 
related that he was scheduled to undergo a surgical 
procedural on his right knee in February 2008.  
Unfortunately, those records are not associated with the 
claims file.  

Moreover, there has been no assessment of the right knee 
disability since he apparently underwent the February 2008 
procedural.  Therefore, while the Board regrets the necessity 
of another remand, the current record is insufficient to 
assess the veteran's current service-connected right knee 
disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
and surgical/hospital records from the VA 
Medical Center in Birmingham, Alabama, 
for the period from November 1, 2007, to 
the present.

2.  If the surgical procedural on the 
right knee was performed by a private 
physician, ask the veteran to sign the 
appropriate release and obtain those 
records.

3.  Make arrangements for the veteran to 
be afforded an appropriate examination to 
determine the nature and extent of his 
service-connected right knee disability.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should provide 
ranges of motion of the left knee, 
describe symptoms exhibited by the 
veteran to include any ankylosis, 
recurrent subluxation, lateral 
instability, limitation of motion due to 
pain on use, weakness, excess 
fatigability, and/or incoordination.  

4.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the last supplement statement 
of the case.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

